Manufacturing and Supply Agreement
 
This Manufacturing and Supply Agreement (“Agreement”) is entered into as of this
6th day of November, 2006 (“Effective Date”) by and between Phantom
Entertainment, Inc., a Delaware corporation having a place of business at 800
Fifth Avenue, Suite 4100, Seattle, Washington 98104, United States of America
(“Purchaser”), Itron Technology Inc., a Taiwanese corporation having its
principal place of business at 9F, No.75, Sec.1, Hsin Tai Wu Road, Hsih Chi
city, Taipei Hsien 221, Taiwan (“Manufacturer”).
 
Recitals
 
Whereas, the Manufacturer and Purchaser are parties to a Product Development and
Manufacturing Agreement entered into on April 17, 2006; and 
 
Whereas, the parties desire to enter into a non-exclusive agreement whereby
Manufacturer will manufacture the Products defined in Exhibit A and related
parts according to industry standard manufacturing practices (defined below) and
Product Specifications provided by Purchaser, in quantities ordered by Purchaser
and solely for sale to Purchaser; and
 
Whereas, Purchaser desires to purchase the Products and related parts from
Manufacturer in such quantities;
 
Now, Therefore, in consideration of the foregoing and of the mutual promises
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the parties agree as follows:
 
Agreement
 

1  
Definitions

 

1.1   
“Agreement” shall have the meaning set forth in the first paragraph set forth
above and shall include each Exhibit.

 

1.2   
“Approved Vendor List” shall have the meaning set forth in Section 3.3.

 

1.3   
“Components” shall mean any part or assemblies used for manufacturing,
processing and packaging the Product (as defined below) pursuant to the
Specifications (as defined below).

 

1.4   
“Confidential Information” shall mean any and all information and materials
disclosed by one party (“Discloser”) to the other party (“Recipient”) (whether
in writing or in oral, graphic, electronic or any other form) that are marked or
described as, identified in writing as, or provided under circumstances
indicating that such information and materials are confidential or proprietary.
The Confidential Information of Purchaser includes, without limitation, all
Technical Information (as defined below) and all information and materials
provided by Purchaser relating to Purchaser’s customers.

 

1.5   
“Delivery Date” shall mean the date specified in a Purchase Order (as defined
below) on which Manufacturer is required to deliver a specific quantity of the
Product to the delivery place designated on such Purchase Order.

 

1.6   
“Effective Date” is the calendar date upon which Purchaser and Manufacturer
agree to enter the Agreement as evidenced by their respective approval
signatures. This date is set forth in the first paragraph set forth above.

 

1.7   
“Environmental Claim” shall mean, with respect to any person or entity, any
notice; claim; administrative, regulatory or judicial action, suit, judgment or
demand; or other written communication applicable to the Project (as defined
below) by any other person or entity (including, without limitation, any
government authority) alleging or asserting such person’s or entity’s liability
for investigatory costs, cleanup costs, governmental response costs, damages to
natural resources or other property of such person or entity, personal injuries
or death, losses, fines or penalties arising out of, based on or resulting from
(a) the presence, Use (as defined below), Release (as defined below) or
threatened Release into the environment of any Hazardous Material (as defined
below) at any location, whether or not owned by such person or entity, or
(b) any fact, circumstance, condition or occurrence forming the basis of any
violation or alleged violation of any Environmental Law (as defined below).

 
 
 

--------------------------------------------------------------------------------

 
 

1.8   
“Environmental Laws” shall mean any and all Laws (as defined below) applicable
to the Project relating to the indoor or outdoor environment, or to the health
or safety of natural persons affected by the environment, or to the Release or
threatened Release of Hazardous Materials into the indoor or outdoor
environment, including, without limitation, ambient air, soil, surface water,
groundwater, sea water, wetlands, land or subsurface strata, or otherwise
relating to the Use of Hazardous Materials, whether now or hereafter in effect.

 

1.9   
“Hazardous Material” shall mean any of the following: any chemicals, materials,
substances or wastes that are now or hereafter become (a) defined or listed as,
or included in the definition of, “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants,” “pollutants” or
terms of similar import under any Environmental Law, and (b) prohibited, limited
or regulated under any Environmental Law.

 

1.10  
“Initial Term” shall have the meaning set forth in Section 8.1.

 

1.11  
“Inventory” shall mean the collection of all Components which have been
purchased by Manufacturer for the purpose of manufacturing Products. Inventory
shall also mean finished Products in the Manufacturers’ possession.

 

1.12  
“Laws” shall mean any statute, law, regulation, ordinance, rule, judgment,
order, decree, permit, concession, grant, franchise, license, agreement,
directive, guideline, policy or rule of common law, or any governmental
requirement or other governmental restriction or similar form of decision or
determination, or any interpretation or administration of any of the foregoing
by any national, state or local government (or any association, organization or
institution of which any of the foregoing is a member, or to whose jurisdiction
any thereof is subject, or in whose activities any thereof is a participant),
whether now or hereafter in effect.

 

1.13  
“Manufacturer Facility” shall mean the Manufacturer manufacturing facility
located at Sec. B, Hopewell Industrial City, Sima, Changping Town, Dongguan
City, Guangdong Province, Post code: 523570, P.R.C.

 

1.14  
“Manufacturer” shall have the meaning set forth in the first paragraph set forth
above.

 

1.15  
“Product Price” shall mean the price per each Product at which Manufacturer
shall sell the Product to Purchaser.

 

1.16  
“Product” shall mean the Products and related parts as described more fully on
Exhibit A attached hereto meeting the Specifications.

 

1.17  
“Project” shall mean the work conducted and services provided by Manufacturer
pursuant to this Agreement.

 

1.18  
“Proprietary Rights” shall have the meaning set forth in Section 2.4.3

 

1.19  
“Purchase Order” shall have the meaning set forth in Section 3.1

 

1.20  
“Purchaser” shall have the meaning set forth in the first paragraph set forth
above.

 

1.21  
“Release” shall mean, with respect to any Hazardous Material, any release,
spill, emission, emanation, leaking, pumping, injection, deposit, disposal,
discharge, dispersal, leaching or migration of such Hazardous Material into the
indoor or outdoor environment, including, without limitation, the movement of
such Hazardous Material through ambient air, soil, surface water, groundwater,
sea water, wetlands, land or subsurface strata.

 

1.22  
“Specifications” shall mean the industry standard Specifications and Purchaser
Specifications listed in Exhibit C including but not limited to bill of
materials, fabrication drawings, assembly drawings, assembly procedures, test
procedures and inspection procedures.

 

1.23  
“Technical Information” shall mean all information, materials, knowledge, data,
drawings and other Specifications involving or relating to the generation,
manufacture and processing of the Product provided to Manufacturer by Purchaser
pursuant to this Agreement, including, without limitation, the Specifications.

 

1.24  
“Unusable Inventory” shall have the meaning set forth in Section 3.6..

 
 
 

--------------------------------------------------------------------------------

 
 

1.25  
“Use” shall mean, with respect to any Hazardous Material and with respect to any
person or entity, the generation, manufacture, processing, distribution,
handling, use, treatment, recycling, storage or disposal of such Hazardous
Material or transportation to or from the property controlled by such person or
entity of such Hazardous Material.

 

1.26  
“Work Product” shall have the meaning set forth in Section 2.4.2 

 

2  
Technology Transfer and Ownership

 

2.1  
License Grant. Subject to the terms and conditions of this Agreement, Purchaser
hereby grants to Manufacturer for the term of this Agreement a non-exclusive,
non-transferable, non-sublicensable license for Manufacturer to use the
Technical Information solely to manufacture the Product, solely at the
Manufacturer Facility and solely for sale to Purchaser. 

 

2.2  
Restrictions and Reservation of Rights. Manufacturer agrees not to use the
Technical Information or make or sell the Product except as expressly permitted
in Section 2.1. All intellectual property rights in and to the Product and the
Technical Information are and shall at all times be owned by Purchaser, subject
only to the license rights expressly granted to Manufacturer in Section 2.1. Any
and all rights not expressly granted to Manufacturer herein are reserved by
Purchaser.

 

2.3  
Information Exchange. Purchaser shall provide to Manufacturer such Technical
Information as it determines in its sole discretion is advisable to facilitate
Manufacturer’s completion of the Project. At Manufacturer’s request, Purchaser
shall answer reasonable questions with respect to the Technical Information. All
Technical Information shall constitute the Confidential Information of
Purchaser. At Purchaser’s request, Manufacturer shall provide to Purchaser all
information and materials reasonably requested by Purchaser with respect to the
Project and cooperate with Purchaser in obtaining such information and
materials, including, without limitation, any information necessary or useful to
allow Purchaser to verify that deliveries of the Product conform to the
Specifications.

 

2.4  
Manufacturer shall assign to Purchaser all right, title and interest related to
unique aspects of manufacturing, assembly and test of specified Products.

 
2.4.1  To the extent, if any, Manufacturer retains any right, title or interest
in and to any Work Product, as defined in Section 2.4.2, Manufacturer
(a) unconditionally and irrevocably waives the enforcement of such rights, and
all claims and causes of action of any kind against Purchaser with respect to
such rights; (b) agrees, at Purchaser’s request and expense, to consent to and
join in any action to enforce such rights; and (c) hereby grants to Purchaser a
perpetual, irrevocable, fully paid-up, royalty-free, transferable,
sub-licensable (through multiple levels of sub-licensees), exclusive, worldwide
right and license to use, reproduce, distribute, display and perform (whether
publicly or otherwise), prepare derivative works of and otherwise modify, make,
sell, offer to sell, import and otherwise use and exploit (and have others
exercise such rights on behalf of Purchaser) all or any portion of such Work
Product, in any form or media (now known or later developed). The foregoing
license includes, without limitation, the right to make any modifications to
such Work Product regardless of the effect of such modifications on the
integrity of such Work Product, and to identify Manufacturer, or not to identify
Manufacturer, as one or more authors of or contributors to such Work Product or
any portion thereof, whether or not such Work Product or any portion thereof
have been modified. Manufacturer further irrevocably waives any “moral rights”
or other rights with respect to attribution of authorship or integrity of such
Work Product that Purchaser may have under any applicable law under any legal
theory. Manufacturer hereby waives and quitclaims to Purchaser any and all
claims, of any nature whatsoever, which Purchaser now or may hereafter have for
infringement of any Work Product or proprietary rights assigned and/or licensed
hereunder to Purchaser. Manufacturer covenants that it will not directly or
indirectly promote, sell or deliver any visibly or functionally similar product
to the Products
 
2.4.2  As used in this Agreement, the term “Work Product” shall include, without
limitation, all engineering specifications, discoveries, ideas, inventions,
concepts, developments, know-how, trade secrets, works of authorship, materials,
software (source and object code), HTML, writings, drawings, designs, processes,
techniques, formulas, data, specifications, technology, patent applications (and
contributions thereto), and other creations (and any related improvements or
modifications to the foregoing or to any Confidential Information of Purchaser),
whether or not patentable, relating to any activities of Purchaser that are
created or otherwise developed by Manufacturer (alone or with others). 
 
 
 

--------------------------------------------------------------------------------

 


2.4.3  Manufacturer agrees to disclose promptly in writing to Purchaser all Work
Product. , Manufacturer further agrees that any and all Work Product created or
developed by Manufacturer pursuant to this Agreement shall be the sole and
exclusive property and Confidential Information of Purchaser. Manufacturer
hereby irrevocably assigns and agrees to assign to Purchaser all right, title
and interest worldwide in and to the Work Product, including, without
limitation, all copyrights, trademarks, trade secrets, patents, industrial
rights and all other intellectual and proprietary rights related thereto (the
“Proprietary Rights”), effective immediately upon the inception, conception,
creation or development thereof. The Proprietary Rights shall include, without
limitation, all rights, whether existing now or in the future, whether statutory
or common law, in any jurisdiction in the world, related to the Work Product,
together with all national, foreign and state registrations, applications for
registration and all renewals and extensions thereof (including, without
limitation, any continuations, continuations-in-part, divisional, reissues,
substitutions and reexaminations); all goodwill associated therewith; and all
benefits, privileges, causes of action and remedies relating to any of the
foregoing, whether before or hereafter accrued (including, without limitation,
the exclusive rights to apply for and maintain all such registrations, renewals
and extensions; to sue for all past, present and future infringements or other
violations of any rights relating thereto; and to settle and retain proceeds
from any such actions). Except as may be set forth in the applicable exhibits,
as amended, or otherwise agreed in writing by the parties, Manufacturer retains
no rights to use the Work Product and agrees not to challenge the validity of
Purchaser’s ownership in the Work Product.
 



3  
Ordering, Processing and Packaging

 

3.1   
Orders. To purchase Product hereunder, Purchaser shall issue Purchase Orders
which shall specify the Purchase Order number, Product part number, quantity of
Product ordered, Product Price, method of shipment, FOB point, and Delivery
Date(s). Purchaser shall place each Purchase Order with Manufacturer at least
sixty (60) days in advance of the Delivery Date. Manufacturer will acknowledge
in writing (i) receipt of Purchaser’s Purchase Order, (ii) confirmation of the
Delivery Date and (iii) confirmation that all information specified on the
Purchase Order is accepted by the Manufacturer. This written notice conveys the
Manufacturers ability, intent and commitment to deliver all Products specified
on the Purchase Order within the parameters specified therein.

 

3.2   
Components. Manufacturer shall procure and supply, using standard purchasing
practices, all materials necessary to manufacture, process, pack and deliver the
Product according to the Specifications. Manufacturer agrees to inspect
Components prior to use in Products manufactured for Purchaser. Manufacturer
will utilize industry standard practices to perform inspection of Components.

 

3.3   
Approved Vendor List. Manufacturer will provide Purchaser with a list of all
Components used in the Product and the names of the approved sources where these
Components will be purchased (Approved Vendor List). Purchaser will provide
Manufacturer written approval of the Approved Vendor List. Thereafter any
changes, additions or deletions to the sources identified on this list must be
approved by Purchaser. Purchaser will also identify in writing those Components
which don’t require source approval by the Purchaser. Manufacturer will maintain
the Approved Vendor List throughout the life of the Agreement and make the most
current version available to Purchaser at all times.

 

3.4   
Packaging. Product supplied by Manufacturer shall be delivered in packaging in
accordance with the Specifications.

 

3.5   
Engineering Changes. Purchaser may at any time request, in writing, that
Manufacturer incorporate engineering changes into the Product. Such requests
shall include a description of the proposed engineering change sufficient to
permit Manufacturer to evaluate its feasibility and cost. Manufacturer’s
evaluation shall be delivered to Purchaser in writing and shall state the
increase or decrease in Manufacturer’s actual costs, if any, expected to result
from such engineering change and the amount of time, if any, required to
implement such engineering change. Manufacturer shall not proceed with the
engineering change unless and until it receives prior written instructions to do
so from Purchaser, in which case the Product Price shall be adjusted in the
amount of such increase or decrease in Manufacturer’s costs (including, without
limitation, the cost of Unusable Inventory due to such engineering change, as
calculated in accordance with Section 3.6)), the delivery schedule for the
Product shall be amended to reflect such additional implementation time and the
Specifications for the Product shall be amended to reflect the engineering
change. Manufacturer shall not refuse to implement any engineering change
requested by Purchaser unless Manufacturer reasonably determines that such
engineering change is technically unworkable. 

 
 
 

--------------------------------------------------------------------------------

 
 

3.6   
Rescheduling and Cancellations. Purchaser may cancel or reschedule Products
ordered on a Purchase Order using the guidelines detailed in Exhibit B. To the
extent that any unused Inventory procured by Manufacturer prior to the cancelled
Purchase Order or portion thereof cannot be used by Manufacturer in the
manufacture, testing or assembly of other products for Purchaser or any of
Manufacturer’s other customers products (“Unusable Inventory”), Manufacturer
shall use its best efforts to (a) cancel any pending orders for such Unusable
Inventory, and (b) return any such Unusable Inventory in Manufacturer’s
possession to the applicable suppliers or (c) redirect this Unsable Inventory to
other products which utilize the same Components. If Manufacturer is unable to
return any Unusable Inventory in its possession to the applicable suppliers or
redirect to another product, Manufacturer shall notify Purchaser of such
Unusable Inventory and, at Purchaser’s instruction, Manufacturer shall either
deliver such Unusable Inventory to Purchaser or use its best efforts to resell
such Unusable Inventory. After such efforts have been completed, Purchaser shall
pay Manufacturer for Products and Unusable Inventory affected by the
cancellation as follows: (i) one hundred percent (100%) of the contract price
for all finished Products in Manufacturer’s possession that are delivered to
Purchaser and accepted by Purchaser in accordance with the testing and
inspection procedures set forth in Section 5, (ii) one hundred percent (100%) of
the cost of Unusable Inventory delivered to Purchaser, (iii) one hundred percent
(100%) of the difference between the cost of all Unusable Inventory that was
resold by Manufacturer at less than cost and the proceeds from such resale, (iv)
one hundred percent (100%) of the difference between the cost of all Unusable
Inventory that could not be resold by Manufacturer and the salvage value
thereof, and (v) one hundred percent (100%) of any vendor cancellation charges
incurred with respect to the Unusable Inventory accepted for cancellation or
return by the vendor. Notwithstanding any of the foregoing, Manufacturer shall
use all reasonable commercial efforts to mitigate the amounts payable by
Purchaser under this Section in connection with any cancellations. 

 

4  
Shipment and Inspection

 

4.1   
Shipping and Delivery. Manufacturer shall notify Purchaser at the time of
shipment as to the quantity of Product shipped and the specific shipping
information. Shipping quantities may not vary from those established by the
Purchase Order unless otherwise mutually agreed upon in writing by the parties.
Manufacturer shall ship the Product to the delivery address(es) set forth in the
applicable Purchase Order. Purchaser may, from time to time, instruct
Manufacturer to deliver all or a portion of Product ordered pursuant to a
Purchase Order to non-Purchaser locations, this is covered under “Rescheduling”
and “Insurance” sections. Manufacturer shall deliver the Product by the
applicable Delivery Date, provided that Manufacturer may not deliver the Product
more than five (5) calendar days prior to the Delivery Date without prior
written consent of Purchaser. In the event that Manufacturer ships Product more
than five (5) calendar prior to Delivery Date specified on the Purchase Order,
Manufacturer will reduce the purchase price of all units shipped by three (3)
percent unless the Purchaser authorizes the early shipment in writing. In the
event that Manufacturer ships Product more than ten (10) days after the Delivery
Date specified on the Purchase Order, Manufacturer will reduce the purchase
price of all affected Product by three (3) percent. For each subsequent week of
delay Manufacturer will reduce the purchase price of all affected Product by an
additional three (3) percent unless the Purchaser authorizes the late shipment
in writing. These price reductions will only be required in the event that early
or late shipments are caused by the Manufacturer. The percentage of price
reduction resulted from Manufacturer’s late shipment is limited to 10% of
purchase price. The specific cause of any early or late delivery will be solely
determined by the Purchaser.

 

4.2   
Title and Risk of Loss. Manufacturer shall deliver the Product to the Purchasers
designated carrier. at the mutually agreed upon FOB location. Title to and risk
of loss of the Product shall pass from Manufacturer to Purchaser only upon
Manufacturer’s delivery of the Product to the designated carrier for shipment.

 

4.3   
Inspection. During normal business hours, upon reasonable notice to
Manufacturer, Purchaser shall have the right, but not the obligation, to
(a) inspect the work conducted and services provided by Manufacturer under this
Agreement; (b) inspect and test, at Purchaser’s own expense, the Manufacturer
Facility and any vehicles, containers or other equipment used in such work or
services, including, without limitation, any areas where Components or Product
are stored, handled, packaged, or manufactured; and (c) inspect and obtain
copies of licenses, authorizations, approvals or written communications from any
governmental entity or agency applicable or related to such work or services.

 
 
 

--------------------------------------------------------------------------------

 
 

4.4   
Source Inspection. Manufacturer shall give Purchaser written notice of and
reasonable access to completed Product batches so that Purchaser may perform
source inspections of such Product batches prior to shipment by Manufacturer.
Such source inspection shall be conducted by Purchaser within ten (10) days of
receipt of Manufacturer’s notice of completion of such Product batches. If
Product is found to be defective in material or workmanship, or if Product does
not conform to the Specifications, Purchaser has the right to reject such
Product. Purchaser waives right to Source Inspection if not completed within the
allocated period for source inspection. Rejected Product shall be replaced with
conforming Product. Purchaser shall have the right to perform source inspections
of such replacement Product prior to shipment by Manufacturer.

 

4.5   
Inspection Upon Delivery. Upon receipt of any Product delivery, Purchaser shall
have fifteen (15) days to inspect and test such Product. If the Product is found
to be defective in material or workmanship, or if the Product does not conform
to the Specifications, Purchaser has the right to reject such Product during
such -fifteen (15) day period. Product not rejected during such period shall be
deemed accepted. Rejected Product shall be replaced with conforming Product
within ten (10) days after Purchaser’s notice of rejection. Purchaser shall have
the right to inspect and test such replacement Product within fifteen (15) days
of delivery.

 

5  
Price and Payment

 

5.1   
Price. The Product Price shall include all costs including, but not limited to,
the cost of materials, labor, overhead and profit. The cost of materials, labor
and overhead shall be passed through directly to the Purchaser without any
additional charge. The Manufacturer shall provide detailed breakdown of all
costs. The Manufacturers only profit will be specified as such. Manufacturer
will review materials costs with Purchaser quarterly and all incremental or
decremental costs will be reflected in Product Price. Overhead, labor and profit
costs will be reviewed on six (6) month intervals and incremental or decremental
costs will also be reflected in Product Price. Manufacturer agrees to reasonably
pursue Product cost reductions through material sourcing, process enhancements,
labor and overhead reductions, and engineering changes.

 

5.2  
Payment Terms. Unless otherwise provided, Purchaser shall provide Manufactuer
with a secured Letter of Credit (LOC) for each Purchase Order submitted, on
terms approved by Manufacturer , for the Purchase Order amount for the benefit
of Manufacturer. This LOC must be executed within five (5) days of Purchase
Order confirmation from the Manufacturer. The LOC requires the Manufacturer to
deliver the Product in new condition to the FOB point designated on the Purchase
Order. The Manufacturer shall invoice Purchaser for all amounts due and such
invoices shall reference the Purchase Order number and be sent to the “Bill to”
address specified on the Purchase Order. Manufacturer’s packing list must
reference the Purchase Order number and be sent to the applicable “Ship to”
address on the Purchase Order. Manufacturer will provide Purchaser a copy of the
Bill of Lading issued at the FOB point.

 

5.3  
Secured Inventory. Subsequent to Purchase Orders for the Pilot and the first
order, Purchaser agrees to provide Manufacturer with a deposit to secure raw
materials used in production of Products. The amount of this deposit will be
negotiated and agreed upon by both Purchaser and Manufacturer. The Manufacturer
will hold the deposit as security for goods purchased to support Purchasers
current and future Purchase Orders. Manufacturer will provide Purchaser with a
receipt of the initial deposit and a quarterly accounting of deposit funds.
Manufacturer may use deposit funds to reimburse materials costs incurred due to
Purchasers failure to fulfill Purchase Order requirements as specified in this
Agreement. Manufacturer agrees to return all deposits which are unused upon
written demand from Purchaser or at the termination of this Agreement.

 

5.4  
Taxes. All applicable taxes, including, without limitation, sales or use taxes,
transaction privilege taxes, gross receipts taxes and other charges such as
duties, customs, tariffs, imposts and government-imposed surcharges shall be
stated separately on Manufacturer’s invoice. Manufacturer shall remit all such
charges to the appropriate tax authority unless Purchaser provides sufficient
proof of tax exemption. When property is delivered and/or services are provided
or the benefit of services occurs within jurisdictions in which Manufacturer’s
collection and remittance of taxes is required by Law, Manufacturer shall have
sole responsibility for payment of such taxes to the appropriate tax
authorities. In the event Manufacturer does not collect tax from Purchaser, and
is subsequently audited by any tax authority, liability of Purchaser shall be
limited to the tax assessment, with no reimbursement for penalty or interest
charges. Each party is responsible for its own respective income taxes or taxes
based upon gross revenues, including, without limitation, business and
occupation taxes.

 
 
 

--------------------------------------------------------------------------------

 
 

6  
Representations, Warranties and Additional Covenants

 

6.1   
Manufacturer shall provide copies of all Specifications and data related to
Manufacturing including but not limited to bill of materials, approved vendor
lists, test procedures, and assembly procedures. Manufacturer will provide
semi-monthly (twice per month) periodic product quality reports describing
Product defects and associated corrective actions. Manufacturer shall maintain a
Manufacturing Configuration Record of all Products delivered to Purchaser.

 

6.2   
Products and Services. Manufacturer represents, warrants and covenants that:
(a) the services performed and Products furnished hereunder shall meet the
quality, operating conditions and performance requirements described in the
Specifications and any applicable Purchase Order; (b) any services furnished
hereunder shall be performed in a professional and competent manner; (c) the
Products, including the Components, are merchantable, shall be free from defects
in workmanship and material, and shall be new, fit and sufficient for the
particular purpose of Purchaser and Purchaser’s customers if known to
Manufacturer; and (d) Manufacturer has good and marketable title to the Products
to be furnished hereunder and there are no liens, claims or encumbrances of any
kind whatsoever against the same. The warranties herein contained are not to be
deemed exclusive, and Purchaser shall be entitled to all other warranties and
remedies available to it at Law or in equity.

 

6.3   
Manufacturer further represents and warrants all Products delivered to Purchaser
for a period of 15 months from the date the carrier for shipment receives
shipment of Product from the Manufacturer. This warranty covers Product failures
caused by Components and/or processes utilized by the Manufacturer in the
production of Products. Components and processes utilized by the Manufacturer
includes but is not limited to; the complete Component and subassembly supply
chain, all internal and external manufacturing processes, all existing and new
Components, and all existing and new suppliers.

 

6.4   
Manufacturer further represents and warrants that all Products comply with the
regulatory requirements specified in the Exhibit C. These regulatory
requirements include but are not limited to radio frequency immunity, radio
frequency emissions, safety and environmental.

 



6.5   
Manufacturer further represents and warrants he will maintain a list of Product
serial numbers and the associated ship date. This data will be accessible to the
Purchaser at all times. New Product shipments will be added to the list within
seven (7) days of shipment from the Manufacturer. Purchaser will use this data
to determine warranty status of all returned Products.

 

6.6   
Manufacturer further represents and warrants to take all reasonable actions to
assist Purchaser in determining root cause and remedy of common failure modes
found in returned Products.

 

6.7   
Manufacturer agrees to compensate Purchaser for Product warranty failures as
defined in section 6.3. Purchaser will report failures to Manufacturer on a
monthly basis. Manufacturer will refund the purchase price of each failing unit
to the Purchaser within thirty (30) days of confirmation of such failure by
Manufacturer..

 

6.8   
Section 6 does not extend a warranty by Manufacturer for failures caused by
end-user neglect or misuse nor does it apply to damage from shipping and
handling after ownership of the Product has transferred to the Purchaser.
Purchaser will solely determine the cause of all Product failures.

 



6.9   
Compliance with Law Generally. Manufacturer represents, warrants and covenants
that (a) Manufacturer shall comply with all Laws applicable to its performance
pursuant to this Agreement, including, without limitation, the Project and the
provision of Products hereunder; (b) all Products comply with the regulatory
requirements specified in the Exhibit C and the these regulatory requirements
include but are not limited to radio frequency immunity, radio frequency
emissions, safety and environmental, and (c) Manufacturer shall at all times
perform any work required under this Agreement safely and in a manner which
shall present no threat of bodily injury or property damage, and shall enforce
compliance with the highest standards of safety and accident prevention found in
applicable Laws.

 
 
 

--------------------------------------------------------------------------------

 
 

6.10    
Environmental Compliance. 

 

6.10.1  
Compliance with Environmental Laws. Manufacturer shall ensure that the Project
complies with all applicable Environmental Laws. Manufacturer shall obtain and
maintain all licenses, authorizations, certifications and approvals required
under any applicable Environmental Law in connection with the Project.

 

6.10.2  
Investigation of Hazardous Materials. Manufacturer shall not permit the Release
of any Hazardous Material into the environment and, in the event of any such
Release, shall promptly perform any investigation, study, sampling, testing,
cleanup, removal and remedial or other action necessary to remove and clean up
any such Hazardous Materials in accordance with the requirements of all
applicable Environmental Laws.

 

6.10.3  
Environmental Reports. Manufacturer shall advise Purchaser of any hazard or
toxic substance which is present in or may be encountered by Purchaser and its
agents and employees in using or possessing the articles or materials furnished
hereunder, and Manufacturer shall use its best efforts to minimize the hazard or
toxicity thereof. Subject to confidentiality or similar non-disclosure
requirements, Manufacturer shall promptly provide to Purchaser, upon request,
copies of all environmental reports or surveys received or developed by
Manufacturer pertaining to Manufacturer’s compliance with applicable
Environmental Laws as such Environmental Laws apply to the Project.

 

6.10.4  
Environmental Notices. Manufacturer shall deliver the following notices to
Purchaser: (i) promptly upon obtaining knowledge of (x) any fact, circumstance,
condition or occurrence that could form the basis of an Environmental Claim
arising with respect to the Project against the Project or any party or (y) any
pending or threatened Environmental Claim arising with respect to the Project
against the Project or any party, a notice thereof describing the same in
reasonable detail and, together with such notice or as soon thereafter as
possible, a description of the action that such person or entity has taken or
proposes to take with respect thereto and, thereafter, from time to time such
detailed reports with respect thereto as Purchaser may reasonably request; and
(ii) promptly upon their becoming available, copies of all written
communications with any government authority relating to any Environmental Law
or Environmental Claim arising out of the Project.

 

7   
Indemnification

 
Manufacturer agrees to indemnify, defend and hold harmless Purchaser, its
affiliates, customers, employees, successors and assigns (all referred to in
this Section 77 as “Purchaser”) from and against any losses, liabilities, costs,
damages, claims, fines, penalties and expenses (including, without limitation,
costs of defense or settlement and reasonable attorneys’, consultants’ and
experts’ fees) that arise out of or result from: (a) injuries or death to
persons or damage to property, including theft, in any way arising out of or
caused or alleged to have been caused by the work or services performed by, or
Product provided by, Manufacturer; (b) assertions under Workers’ Compensation or
similar acts made by persons furnished by Manufacturer; (c) any breach of any
representation or warranty by Manufacturer or failure of Manufacturer to perform
its obligations under this Agreement; (d) violation of any Law, including,
without limitation, any Environmental Law, in any way arising out of or caused
or alleged to have been caused by Manufacturer’s work or services under this
Agreement or by the Product provided by Manufacturer; (e) any actual or alleged
Environmental Claim, or any contamination, damage or adverse effect on the
environment or natural resources (including, without limitation, the cost of any
investigation or remediation related thereto) in any way arising out of or
caused or alleged to have been caused by Manufacturer’s work or services under
this Agreement or by any Product provided by Manufacturer; or (f) a claim that
the Work Product infringes any third party rights.
 

8   
Term and Termination

 

8.1    
Term. The term of this Agreement shall commence on the Effective Date and shall
continue for one (1) year thereafter (“Initial Term”) unless earlier terminated
as provided in Section 8.2. After expiration of the Initial Term, this Agreement
shall be automatically renewed for successive one (1) year terms unless either
party provides notice of non-renewal at least ninety (90) days prior to the end
of the Initial Term or any renewal term.

 
 
 

--------------------------------------------------------------------------------

 
 

8.2    
Termination. Either party may terminate this Agreement in the event that (a) the
other party breaches any material provision of this Agreement and such breach
continues for a period of thirty (30) calendar days following the receipt by the
defaulting party of notice of such breach, or (b) the other party becomes
insolvent, is adjudicated bankrupt, voluntarily or involuntarily files a
petition for bankruptcy, makes an assignment for the benefit of creditors, seeks
any other similar relief under any bankruptcy Law or related statues or
otherwise becomes financially incapable of performing its obligations in
accordance with the terms of this Agreement, and such judgment, assignment or
incapacity is not revoked within sixty (60) calendar days. 

 

8.3    
Effect of Termination. Any provisions of this Agreement, which are intended, by
their specific terms or by necessary implication, to survive the expiration or
termination of this Agreement shall so survive.

 

9   
Confidentiality

 

9.1    
Restrictions on Disclosure and use of Confidential Information. Recipient shall
not use the Confidential Information of Discloser except for the purpose of
performing its obligations and exercising its rights under this Agreement.
Recipient shall maintain the Confidential Information of Discloser with at least
the same degree of care it uses to protect its own proprietary information of a
similar nature or sensitivity, but no less than reasonable care under the
circumstances. Unless Discloser grants specific, written, advance permission to
do so, Recipient shall not disclose any Confidential Information to any third
party except as provided for in Section 9.29.2. Recipient shall limit access to
the Confidential Information of Discloser to those employees of Recipient who
have a need to know such information in order to perform its obligations and
exercise its rights under this Agreement and who are bound by confidentiality
and non-use obligations to Recipient at least equivalent to Recipient’s
obligations to Discloser under this Agreement. Should Recipient determine that
it needs to disclose Confidential Information of Discloser to any non-employee
(including consultants and contractors) in order to perform its obligations or
exercise its rights under this Agreement, Recipient shall not do so without the
prior written permission of Discloser. Upon receiving such permission, Recipient
may proceed, but only after binding any such non-employee to confidentiality and
non-use obligations to Recipient at least equivalent to Recipient’s obligations
to Discloser under this Agreement. Recipient shall be responsible to Discloser
for the acts and omissions of any such non-employee with respect to such
confidentiality and non-use obligations.

 

9.2    
Exceptions. The foregoing restrictions shall not apply with respect to
Confidential Information to the extent such information or materials can be
shown to have been: (a) available to the public prior to the date of Discloser’s
disclosure to Recipient or to have become available to the public thereafter
without any unauthorized act or omission by Recipient; (b) rightfully in
Recipient’s possession prior to the date of Discloser’s disclosure to Recipient
and not otherwise restricted as to disclosure; or (c) disclosed to Recipient
without restriction by a third party who had a right to disclose and was not
otherwise under an obligation of confidence. Information or materials shall not
be deemed to be “available to the public” or to be “in Recipient’s possession”
merely if such information or materials can be reconstructed, combined or pieced
together from multiple sources that are available to the public or Recipient if
no one of those sources actually leads one to the entire combination, together
with its meaning and importance. Further, Recipient may disclose Confidential
Information of Discloser to the extent required by Law or order of a court of
competent jurisdiction, provided that, in such event, Recipient shall provide
Discloser prompt, advance notice of such requirement to allow intervention (and
shall cooperate with Discloser) to contest or minimize the scope of the
disclosure (including through application for a protective order).

 

9.3    
Return of Confidential Information. Upon any expiration or termination of this
Agreement or upon the request of Discloser, Recipient shall return or destroy,
at Discloser’s option, all Confidential Information of Discloser and any copies
thereof. In addition, Recipient shall promptly destroy any electronic or
otherwise non-returnable embodiments of the Confidential Information.

 

10  
Limitations on Liability

 
EXCEPT FOR ANY BREACH OF SECTION 9 (“CONFIDENTIALITY”) OR
SECTION 6.10(“ENVIRONMENTAL COMPLIANCE”), AND EXCEPT FOR ANY OBLIGATIONS UNDER
SECTION 7 (“INDEMNIFICATION”), IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND, OR FOR ANY
LOSS OF PROFITS, LOSS OF REVENUE, LOSS RESULTING FROM INTERRUPTION OF BUSINESS
OR LOSS OF USE OR DATA, WHETHER OR NOT ADVISED OF THE POSSIBILITY OF SUCH LOSS.
 
 
 

--------------------------------------------------------------------------------

 



11  
Miscellaneous

 

11.1   
Remedies. The parties agree that any breach of Section 9 shall cause irreparable
harm and significant injury to the non-breaching party which may be difficult to
ascertain. Accordingly, the parties agree that each party shall have the right,
in addition to any other remedies available to it, to obtain an immediate
injunction, without necessity of posting a bond, enjoining any breach by the
other party of Section 9. Notwithstanding anything in this Agreement to the
contrary, Purchaser shall be entitled under this Agreement to all of the rights
and remedies available to a contracting party under the Uniform Commercial Code.

 

11.2   
Insurance. Manufacturer shall maintain in effect at all times the following
insurance: (a) Comprehensive General Liability Insurance (including Owned and
Non-Owned Automobile, Contractor’s Protective, Contractual and Completed
Operation coverage) with policy limits of at least $100,000 per person, $100,000
per occurrence for Bodily Injury Liability, and $100,000 per occurrence for
Property Damage Liability and (b) any other insurance necessary ensure the full
replacement cost for any loss of the Product prior to delivery to Purchaser .
Such Comprehensive General Liability Insurance shall remain in force for the
term of the Agreement and Manufacturer shall furnish a Certificate of Insurance
prior to the commencement of the work naming Purchaser as an additional insured
thereunder. Certificates of Insurance evidencing such coverage shall provide
that Purchaser shall be given ten (10) days written notice before cancellation
or reduction of any of the insurance coverage. Certificates should be mailed to
Purchaser at the address set forth on the first page of this Agreement. .

 



11.3   
US Dollars. All references to pricing, including, but not limited to Product
Pricing, are reflected in US Dollars and no other currency.

 

11.4   
Subcontractors. If subcontractors are employed, Manufacturer shall be fully
responsible for their acts and omissions and the acts and omissions of their
employees. There shall be no contractual relationship between any subcontractor
and Purchaser. Manufacturer shall indemnify, defend and hold harmless Purchaser
from and against any and all liability for payment of Manufacturer’s
subcontractors and suppliers, including without limitation, mechanic’s liens.

 

11.5   
Assignment. Manufacturer shall not assign, sell, transfer, delegate or otherwise
dispose of, whether voluntarily or involuntarily, by operation of Law or
otherwise, any rights or obligations under this Agreement without the prior
written consent of Purchaser. Except as provided herein, any purported
assignment, transfer or delegation by Manufacturer shall be null and void.
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective successors and permitted
assigns.

 

11.6   
Governing Law. This Agreement shall be governed by and construed pursuant to the
Laws of the State of California, without regard to conflict of Laws provisions
thereof. Venue of any action arising out of this Agreement shall be had in the
state or federal courts in San Francisco, California, and each party hereto
irrevocably submits to the exclusive jurisdiction and venue of any such court in
any such suit, action or proceeding.

 

11.7   
Non-Waiver. Failure by either party to insist upon strict performance of any of
the terms and conditions hereof, or delay in exercising any rights or remedies
provided herein, shall not release the other party from any of the obligations
of this Agreement and shall not be deemed a waiver of any rights of such other
party to insist upon strict performance thereof.

 

11.8   
Attorney’s Fees. In the event either party brings legal action to enforce any
provision herein, the prevailing party shall be entitled to collect from the
losing party reasonable attorneys’ fees and costs incurred.

 

11.9   
Entire Agreement and Modification. No agreement or understanding in any way
modifying these terms and conditions, either before or after the execution
hereof, shall be binding upon either party unless in writing and signed by both
parties. This Agreement, together with any Specifications, Exhibits and
documents attached hereto and incorporated by reference, constitutes the entire
agreement between the parties as to the manufacturing of the Products. In the
event of any conflict between the terms and conditions of this Agreement and
those of any Purchase Order or any other document, the terms and conditions of
this Agreement shall control; in the event of any conflict between the terms and
conditions of any Purchase Order and any other document, the terms and
conditions of the Purchase Order shall control.

 
 
 

--------------------------------------------------------------------------------

 
 

11.10  
Status of the Parties. Manufacturer hereby represents and warrants that
Manufacturer is engaged in an independent business and shall perform its
obligations under this Agreement as an independent contractor and not as an
agent or employee of or a joint venturer with Purchaser; that the persons
performing the services hereunder are not agents or employees of Purchaser; that
Manufacturer has and hereby retains, except as set forth herein, the right to
exercise full control with respect to the means of its performance hereunder and
full control over the employment, direction, compensation and discharge of all
employees, agents and subcontractors assisting in such performance; that
Manufacturer shall be solely responsible for all matters relating to payment of
such employees, including compliance with worker’s compensation, unemployment
and disability insurance, social security withholding, and all such matters; and
that Manufacturer shall be responsible for the acts of Manufacturer and the acts
of all agents, employees and contractors employed by Manufacturer during
Manufacturer’s performance under this Agreement.

 

11.11  
Severability. If any one or more of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

 

11.12  
Notice. All notices required hereunder shall be in writing and shall be sent by
(a)  internationally recognized courier service (e.g., DHL, Federal Express),
with all postage or delivery charges prepaid, or (b) facsimile, subject to email
confirmation , and shall be addressed to the parties at their addresses set
forth in the first paragraph of this Agreement or to such other address(es) as
may be furnished by written notice in the manner set forth herein.

 

11.13  
Headings. The headings of the Sections in this Agreement are for convenience
only and shall not be deemed to affect, qualify, simplify, add to or subtract
from the contents of the clauses which they reference.

 

11.14  
Language. The parties agree that this Agreement shall be executed in English,
which shall be the official language for all questions and interpretations
hereunder.

 

11.15  
Counterparts. This Agreement may be executed in counterparts, by manual or
facsimile signature, each of which shall be deemed to be an original and both
together shall be deemed to be one and the same agreement.

 
In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed by their authorized representative as of the Effective Date.


Phantom Entertainment, Inc.
 
Itron Technology Inc.
                 
By: /s/ Gregory Koler                          
 
By: /s/ Charles Chen                               
           
Name: Gregory Koler                          
 
Name: Charles Chen                               
     
Title: Chief Executive Officer             
 
Title: Chief Executive Officer                










